DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 11/06/2020.  Claims 1-6 and 8-27 are pending.  Claims 1, 11, and 26 have been amended. Entry of this amendment have accepted and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding amended claim 1, support for the newly added limitations of “…(iii) subtraction of a quantity of material being processed form an original quantity taken from the data block…” (see lines 20-22 of claim 1), cannot be found on the original disclosure of the invention.  Although, the original disclosure of the invention discloses that the subtraction of a quantity of material being processed form an original quantity taken from the database block (see page 7, line 31 through line 2 on page 8 of the original disclosure of the invention) it does not discloses that the original quantity is taken from a data block, emphasis added. In addition, applicant have failed to cite the portions of the original disclosure of the invention where support for the newly added limitations can be found. Clarification and correction is required. 

Dependent claims 2-6, and 8-10, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for the reasons explained above with respect to independent claim 1from which they depend.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…(iii) subtraction of a quantity of material being processed form an original quantity taken from the data block…” in lines 20-22 of claim 1, (emphasis added).  There is insufficient antecedent basis for the claimed term “data block” in this limitation in the claim.  Clarification and correction is required.
Dependent claims 1-6 and 8-10, are rejected under 5 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reasons explained above with respect to independent claim 1, owing to their dependency on independent claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1-3, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rast US 2006/0020469 (hereinafter Rast) in view of D’Armancourt et al. US20180079233 (hereinafter D’Armancourt).
Regarding claim 1, Rast teaches an apparatus for measuring and identifying a remaining length of coiled material (para. 455-458), the apparatus comprising: 
a housing (Fig. 70, para. 457 “rotating housing”); 
a measure wheel rotatably secured to the housing (see para. 456-461 rotating spool or reel device 10 on shaft 11, wherein the sensing means 26 is implemented on a rotating portion of the spool 10); 
a tensioner assembly, the tensioner assembly including: a pulley wheel rotatably secured to the housing and operatively connected to the measure wheel (see para. 463, Figs. 70-72, “pulley 52”); and a tensioning arm rotatably secured to the housing (see para. 456-463; Figs. 70-72, Shaft 11); 
a power supply (see para. 459, where power supply from battery 36 is disclosed); 
a computing assembly operatively connected to the measure wheel (see para. 459, controller 30), the computing assembly including: 
an I/O board (see para. 459, inputs 33), a display operatively connected to the computing assembly to display the length of remaining coiled material (see para. 456-457, “semi-static display”); and 
software or firmware (see para. 459-460 wherein the controller comprises a memory 32 containing the mapping for printing the numbers on the reel, and a baseline is set similar to a tare function and where functions are performed, the software or firmware resides in the functions been executed in the system, see para. 462, where the controller is preferable configured with programming) which: 
(a) receives data from a database (see para. 0267, wherein data is received from database);
(b) calculates the remaining length of coiled material based on material spooled through the measure wheel (see para. 455-458, see para. 457, 462, wherein the controller is configured with programming wherein it can determine the amount of line being played out or wound up); and 
(c) transmits resulting calculation to a data block to update on-hand inventory data as the material is spooled through the measure wheel (see para. 455-458, 462, 0599 wherein the amount remaining on the spool is to be displayed, therefore the calculation data/amount of material remaining on the spool is been transmitted to a data block and on hand inventory data is been updated); and a beginning indicia attached to a lead end of the material for identifying parameters of the material (see para. 458, 459-460, wherein numbers are being printed on the reel, alternatively Rast teaches printing material information on a material e.g. tape, see para. 465-468); wherein the material can be inventoried or reused on a feeder after working with the material (see para. 455-458, 00460, 0462, 0599 wherein the amount remaining on the spool is to be displayed, and the amount of line which has been played out is been provided such that the unit will more accurately register the amount of material, therefore the material can be inventoried after working with the material).
However, the computing assembly shown in Fig. 70 of Rast, does not teach the specifics of a video port, a plurality of USB ports; and an Ethernet port.  Rast teaches an embodiment on Figs. 21-22, and 97 a computing systems comprising I/O board, a display (para 65, 285, 288, 404, 467, 556) and further teaches having USB connections (see para. 466).  Although the computing systems of Rast does not teaches the specifics of video port, a plurality of USB ports and Ethernet port examiner takes official notice that computer systems comprises video ports, USB ports and Ethernet ports.  
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide a computing system comprising video port, plurality of USB ports and Ethernet ports for the benefit of providing a means for performing computations and data processing in an fast and more efficient manner and to allow data to be inputted, and displayed and allowing for data to be communicated efficiently.
However, Rast do not expressly or explicitly teaches calculating the remaining length of coiled material based on (ii) a thickness of the material, and (iii) subtraction of a quantity of material being processed form an original quantity taken from the data block and to display in real time the length of remaining coiled material.
D’Armancourt teaches an apparatus for measuring and identifying a remaining length of coiled material, calculating the remaining length of coiled material based on (i) material spooled through a measure wheel and (ii) a thickness of the material (see D’Armancourt, Figs. 2, 3, 3A, 4, 4A, 6-8; abstract, para. 2, 22-24, 36, 41-42, 47, 54, 75), and  (iii) subtraction of a quantity of material being processed form an original quantity taken from the data block (see abstract, para. 0041-0043, 0053, 0057, 0065-0067 wherein a difference/subtraction of quantity of material is being calculated and the remaining medial length is been determined); and wherein the material can be inventoried or reused on a feeder after working with the material (see D’Armancourt, para 484-0498, 0503, 0523, wherein the amount of remaining material is determined and updated, therefore the material can be inventoried after working with the material).
D’Armancourt further teaches measurements are done in real time (see para. 5-6, wherein the measurement time (t), and instant time (t2) constitute the real time at which the remaining material is being determined) and a display for displaying information regarding printer consumption including e.g. length of remaining material on the ribbon supply spool, length of remaining media in the supply spool and or the amount, length or quantity of material (see para 34-35, 46, wherein the measurements and determination of the material remaining are being done in real time, by determining the material remaining, it is essentially inventorying the material).  
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed given the teachings of D’Armancourt to configure the system of Rast to calculate the remaining length of coiled material based on (ii) a thickness of the material, and (iii) subtraction of a quantity of material being processed form an original quantity taken from the data block and to display in real time the length of remaining coiled material, for the benefit of providing a means to know the amount of material remaining before it is depleted and to alert an user of the amount of material is near depletion in order to allow for the material to be replaced before it runs out of material (see D’Armancourt, para. 3).
Regarding claim 2, the combination of Rast and D’Armancourt teaches all the materials as applied above.  Rast further teaches a printer operatively connected to the computing assembly (see para. 459-460, wherein numbers are being printed on the reel, alternatively Rast teaches printing material information on a material e.g. tape, see para. 20, 458, 465-468).

Regarding claim 3, the combination of Rast and D’Armancourt teaches all the materials as applied above. Rast further teaches 3 a label generated by the printer (see para. 459-460, wherein numbers are being printed on the reel, alternatively Rast teaches printing material information on a material e.g. tape, see para. 20, 458, 465-468, meeting the label as claimed).
Regarding claim 26 Rast teaches An apparatus for measuring and identifying a remaining length of coiled material (para. 455-458), the apparatus comprising: a housing; a linear measuring system secured to the housing (Fig. 70, para. 457 “rotating housing”); 
a power supply (see para. 459, where power supply from battery 36 is disclosed); 
a computing assembly operatively connected to the linear measuring system, the computing assembly including (see para. 459, controller 30): 
an I/O board (see para. 459, inputs 33), a display operatively connected to the computing assembly to display the length of remaining coiled material (see para. 456-457, “semi-static display”); and 
software or firmware (see para. 459-460 wherein the controller comprises a memory 32 containing the mapping for printing the numbers on the reel, and a baseline is set similar to a tare function and where functions are performed, the software or firmware resides in the functions been executed in the system, see para. 462, where the controller is preferable configured with programming) which: 
(a) receives data from a database (see para. 0267, wherein data is received from database);
(b) calculates the remaining length of coiled material based on material spooled through the linear measuring system (see para. 455-458, see para. 457, 462, wherein the controller is configured with programming wherein it can determine the amount of line being played out or wound up); and 
(c) updates on-hand inventory data as the material is spooled through the linear measuring system (see para. 455-458, 462, wherein the amount remaining on the spool is to be displayed, therefore the on hand inventory data is been updated); and a beginning indicia attached to a lead end of the material for identifying parameters of the material (see para. 458, 459-460, wherein numbers are being printed on the reel, alternatively Rast teaches printing material information on a material e.g. tape, see para. 465-468); wherein the material can be inventoried or reused on a feeder after working with the material (see para. 455-458, 00460, 0462, 0599 wherein the amount remaining on the spool is to be displayed, and the amount of line which has been played out is been provided such that the unit will more accurately register the amount of material, therefore the material can be inventoried after working with the material).
However, the computing assembly shown in Fig. 70 of Rast, does not teach the specifics of a video port, a plurality of USB ports; and an Ethernet port.  Rast teaches an embodiment on Figs. 21-22, and 97 a computing systems comprising I/O board, a display (para 65, 285, 288, 404, 467, 556) and further teaches having USB connections (see para. 466).  Although the computing systems of Rast does not teaches the specifics of video port, a plurality of USB ports and Ethernet port examiner takes official notice that computer systems comprises video ports, USB ports and Ethernet ports.  
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide a computing system comprising video port, plurality of USB ports and Ethernet ports for the benefit of providing a means for performing computations and data processing in an fast and more efficient manner and to allow data to be inputted, and displayed and allowing for data to be communicated efficiently.
However, Rast do not expressly or explicitly teaches calculating the remaining length of coiled material based on (ii) a thickness of the material, and (iii) subtraction of a quantity of material being processed form an original quantity taken from the database and to display in real time the length of remaining coiled material.
D’Armancourt teaches an apparatus for measuring and identifying a remaining length of coiled material, calculating the remaining length of coiled material based on (i) material spooled through a measure wheel and (ii) a thickness of the material, (see D’Armancourt, Figs. 2, 3, 3A, 4, 4A, 6-8; abstract, para. 2, 22-24, 36, 41-42, 47, 54, 75) and  (iii) subtraction of a quantity of material being processed form an original quantity taken from the data block (see abstract, para. 0041-0043, 0053, 0057, 0065-0067 wherein a difference/subtraction of quantity of material is being calculated and the remaining medial length is been determined); and wherein the material can be inventoried or reused on a feeder after working with the material (see D’Armancourt, para 484-0498, 0503, 0523, wherein the amount of remaining material is determined and updated, therefore the material can be inventoried after working with the material). and further teaches measurements are done in real time (see para. 5-6, wherein the measurement time (t), and instant time (t2) constitute the real time at which the remaining material is being determined) and a display for displaying information regarding printer consumption including e.g. length of remaining material on the ribbon supply spool, length of remaining media in the supply spool and or the amount, length or quantity of material (see para 34-35, 46, wherein the measurements and determination of the material remaining are being done in real time, by determining the material remaining, it is essentially inventorying the material).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed given the teachings of D’Armancourt to configure the system of Rast to calculate the remaining length of coiled material based on (ii) a thickness of the material, and (iii) subtraction of a quantity of material being processed form an original quantity taken from the data block and to display in real time the length of remaining coiled material, for the benefit of providing a means to know the amount of material remaining before it is depleted and to alert an user of the amount of material is near depletion in order to allow for the material to be replaced before it runs out of material (see D’Armancourt, para. 3).
Regarding claim 27, the combination of Rast and D’Armancourt teaches all the materials as applied above.  Rast further teaches that the linear measuring system comprises: (a) a measure wheel; (b) an optical sensor; (c) a contact sensor; or (d) a non-contact sensor (see para. 456-461 rotating spool or reel device 10 on shaft 11, wherein the sensing means 26 is implemented on a rotating portion of the spool 10).

Claim 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rast US 2006/0020469 (hereinafter Rast) in view of D’Armancourt et al. US20180079233 (hereinafter D’Armancourt) in further view of Jansson US20190240922 (hereinafter Jansson).

Regarding claim 4, the combination of Rast and D’Armancourt teaches all the materials as applied above.  Rast further teaches (a) a bar code identifying material properties; (b) text identifying material properties; or (c) both (a) and (b) (see para. 459-460, wherein numbers are being printed on the reel, alternatively Rast teaches printing material information on a material e.g. tape, see para. 20, 458, 465-468, meeting the text claimed, alternatively Rast further teaches a barcode tags printing see para. 258-264 providing an identifier label).
	However Rast do not explicitly teaches the bar code identifying material properties, said material properties including at least the thickness of the material (emphasis added). 
Jansson teaches a bar-code reader and barcode to be scanned by the bar-code reader, the bar-code containing data for different materials, wherein the material properties includes the thickness of the material (see para. 29, 39-40).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide the system of Rast as modified by D’Armancourt with the teachings of Jansson of a barcode identifying material properties, said material properties including at least the thickness of the materials, for the benefit of providing a means that would facilitate the user to easily identifying the material being used and properties, so that the appropriate material can be used.
Regarding claim 5, the combination of Rast, D’Armancourt, and Jansson teaches all the materials as applied above. Rast further teaches the material properties include the remaining length (see para. 456-459).
Regarding claim 6, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above. Rast further teaches wherein the material properties include a unique ID (see para. 262, 264, 266-268; wherein a specific identifier e.g. client number, UPC or other record identifier such a bar code is used).
Regarding claim 8, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above. Rast teaches all the materials as applied above and further teaches that wherein the material properties include the user (see para. 30, 267, 271, 291, 302, 329, 426; wherein the information includes user touch inputs).
Regarding claim 9, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above. Rast further teaches that the material properties include a timestamp (see para. 30, 56, 210, 220, wherein date codes are printed at the time of production, and wherein time and text data is displayed).
	Regarding claim 10, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above. Rast further teaches wherein the material properties include the weight (see para. 610, weight of the piece is determined).

Regarding claim 11, Rast teaches an apparatus for measuring and identifying a remaining length of coiled material (see para. 455-458), the apparatus comprising: 
a housing (Fig. 70, para. 457 “rotating housing”); 
a linear measuring system secured to the housing (see element 10, fig. 70), linear measuring system including; 
a measure wheel (element 14b, Fig. 70); 
an axle (see para. 457, shaft 11; fig. 70); 
a mechanical to digital sensor (see para. 458, sensor 26, Fig. 70) that generates and counts electric pulses (see para. 450, where the position change generates transient pulse for activating the controller, para. 476 where pulses are provide in response to the motion, therefore the sensor output is used to generate and count electric pulses); 
a tensioner assembly, the tensioner assembly including: 
a pulley wheel rotatably secured to the housing and operatively connected to the measure wheel (element 14a, Fig. 70), and located remote of the mechanical to digital sensor (see Fig. 70, element 14A is remote from element 26, wherein an encoder is disclosed, 0221-0222, in addition para. 265 teaches and encoder and that the motion sensor can be optical, and that the motion detection can be in a separate position, e.g., optical, see para 290; para. 469 further teaches a motion sensor can be e.g. optical,  therefore the sensor is remote); and 
a tensioning arm rotatably secured to the housing (see element 16, Fig. 70); 
a power supply (see para. 459, where power supply from battery 36 is disclosed); 
a computing assembly operatively connected to the measure wheel (see element 28, Fig. 70), the computing assembly including: 
an I/O board (see para. 459, inputs 33); 
a display operatively connected to the computing assembly to display the length of remaining coiled material (see para. 456-457, “semi-static display”) and located remote of the mechanical to digital sensor (see para. 492-493, where the display is external and para. 500 where the display can receive data such as by wireless means for displaying information, therefore it can be connected remotely from the sensor); and a beginning indicia attached to a lead end of the material for identifying parameters of the material (see para. 458, 459-460, wherein numbers are being printed on the reel, alternatively Rast teaches printing material information on a material e.g. tape, see para. 465-468); 
a bar code used as a specific identifier to identify material properties (see para. 262, 264, 266-268; wherein a specific identifier e.g. client number, UPC or other record identifier such a bar code is used); and 
a coiled material that can be inventoried or reused on a feeder after working with the material (see para. 455-458, 00460, 0462, 0599 wherein the amount remaining on the spool is to be displayed, and the amount of line which has been played out is been provided such that the unit will more accurately register the amount of material, therefore the material can be inventoried after working with the material),
wherein the computing assembly (a) receives data from a database (see para. 0267, wherein data is received from database);
(b) calculates a remaining length of coiled material based on spooled material based on (i) material spooled through the measure wheel (see para. 455-458, see para. 457, 462, wherein the controller is configured with programming wherein it can determine the amount of line being played out or wound up).
Rast further teaches a pulley 52 coupled to a rotational sensing element coupled to the controller, (see para. 463, Fig. 70-72), and in another embodiment suggests the use of drive mechanisms to move rotating elements such as rollers comprising a pinion gear/gearbox (see Rast, para 225, pinion gear 258 and 280, Figs. 15-16).   
Given the teachings of Rast, it would have been obvious to use a gearbox/gear pinion for the benefit of providing a driving mechanism that would allow driving a rotating system in order to control the amount of coiled material that is being unwinded from the reel or spool.
However, the computing assembly shown in Fig. 70 of Rast, does not teach the specifics of a video port, a plurality of USB ports; and an Ethernet port.  Rast teaches an embodiment on Figs. 21-22, and 97 a computing systems comprising I/O board, a display located remote of the mechanical to digital sensor (para 65, 285, 288, 404, 467, 556) and further teaches having USB connections (see para. 466).  Although the computing systems of Rast does not teaches the specifics of video port, a plurality of USB ports and Ethernet port examiner takes official notice that computer systems comprises video ports, USB ports and Ethernet ports.  
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide a computing system comprising video port, plurality of USB ports and Ethernet ports and a display remote of the mechanical to digital sensor for the benefit of providing a means for performing computations and data processing in an fast and more efficient manner and to allow data to be inputted, and displayed and allowing for data to be communicated efficiently.
However Rast do not expressly or explicitly teaches a barcode scanner for scanning a barcode identifying material properties (emphasis added); and wherein the computing assembly (b) calculates a remaining length of the coiled material based on (ii) a thickness of the material and (iii) subtraction of a quantity of material being processed from an original quantity taken from the database. 
D’Armancourt teaches an apparatus for measuring and identifying a remaining length of coiled material, calculating the remaining length of coiled material based on (i) material spooled through a measure wheel and (ii) a thickness of the material (see D’Armancourt, Figs. 2, 3, 3A, 4, 4A, 6-8; abstract, para. 2, 22-24, 36, 41-42, 47, 54, 75), and  (iii) subtraction of a quantity of material being processed form an original quantity taken from the data block (see abstract, para. 0041-0043, 0053, 0057, 0065-0067 wherein a difference/subtraction of quantity of material is being calculated and the remaining medial length is been determined); and wherein the material can be inventoried or reused on a feeder after working with the material (see D’Armancourt, para 484-0498, 0503, 0523, wherein the amount of remaining material is determined and updated, therefore the material can be inventoried after working with the material) and further teaches a barcodes or other indicia are been printed (see D’Armancourt et al. para. 0021).  
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed given the teachings of D’Armancourt to configure the system of Rast to calculate the remaining length of coiled material based on (ii) a thickness of the material, and (iii) subtraction of a quantity of material being processed form an original quantity taken from the data block, for the benefit of providing a means to know the amount of material remaining before it is depleted and to alert an user of the amount of material is near depletion in order to allow for the material to be replaced before it runs out of material (see D’Armancourt, para. 3).
However the combination of Rast and D’Armancourt does not expressly or explicitly discloses a barcode scanner for scanning a bar code identifying material properties.  
Examiner contends that the use of barcode scanners for scanning a barcode identifying material properties is well understood routine and conventional activity known in the art and Janson is evidence of the fact.  
Jansson teaches a bar-code reader and barcode to be scanned by the bar-code reader, the bar-code containing data for different materials, wherein the material properties includes the thickness of the material (see para. 29, 39-40).
Therefore given the teachings of Rast and D’Armancourt of a bar code used as a specific identifier to identify material properties (see Rast, para. 262, 264, 266-268; wherein a specific identifier e.g. client number, UPC or other record identifier such a bar code is used) identifiable information of the material; see D’Armancourt et al. para. 0021)  it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide the system of Rast as modified by D’Armancourt with the teachings of Jansson of a barcode identifying material properties, said material properties including at least the thickness of the materials, for the benefit of providing a means that would facilitate the user to easily identifying the material being used and properties, to ensure that the correct material can be used.
Regarding claim 12, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above.  Rast teaches all the materials as applied above and further teaches a printer operatively connected to the computing assembly (see para. 459-460, wherein numbers are being printed on the reel, alternatively Rast teaches printing material information on a material e.g. tape, see para. 20, 458, 465-468).
Regarding claim 13, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above.  Rast teaches all the materials as applied above and further teaches a label generated by the printer (see para. 459-460, wherein numbers are being printed on the reel, alternatively Rast teaches printing material information on a material e.g. tape, see para. 20, 458, 465-468, meeting the label as claimed).
Regarding claim 14, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above.  Rast teaches all the materials as applied above and further teaches that the label includes: (a) a bar code identifying material properties; (b) text identifying material properties; or (c) both (a) and (b) (see para. 459-460, wherein numbers are being printed on the reel, alternatively Rast teaches printing material information on a material e.g. tape, see para. 20, 458, 465-468, meeting the text claimed, alternatively Rast further teaches a barcode tags printing see para. 258-264 providing an identifier label).
Regarding claim 15, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above.  Rast teaches all the materials as applied above and further teaches that the material properties include the remaining length (see para. 456-459).
Regarding claim 16, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above.  Rast teaches all the materials as applied above and further teaches that the material properties include a unique ID (see para. 262, 264, 266-268; wherein a specific identifier e.g. client number, UPC or other record identifier such a bar code is used).
Regarding claim 17, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above.  However, Rast do not expressly or explicitly teaches that the material properties include thickness.
D’Armancourt teaches an apparatus for measuring and identifying a remaining length of coiled material, calculating the remaining length of coiled material based on (i) material spooled through a measure wheel and (ii) a thickness of the material (see D’Armancourt, Figs. 2, 3, 3A, 4, 4A, 6-8; abstract, para. 2, 22-24, 36, 41-42, 47, 54, 75), and  (iii) subtraction of a quantity of material being processed form an original quantity taken from the data block (see abstract, para. 0041-0043, 0053, 0057, 0065-0067 wherein a difference/subtraction of quantity of material is being calculated and the remaining medial length is been determined); and wherein the material can be inventoried or reused on a feeder after working with the material (see D’Armancourt, para 484-0498, 0503, 0523, wherein the amount of remaining material is determined and updated, therefore the material can be inventoried after working with the material).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed given the teachings of D’Armancourt to configure the system of Rast to calculate the remaining length of coiled material based on (ii) a thickness of the material, for the benefit of providing an accurate and enhanced method for determining the length of the material being dispensed and remaining.
Regarding claim 18, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above.  Rast teaches all the materials as applied above and further teaches that the material properties include the user (see para. 30, 267, 271, 291, 302, 329, 426; wherein the information includes user touch inputs).
Regarding claim 19, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above.  Rast teaches all the materials as applied above and further teaches that the material properties include a timestamp (see para. 30, 56, 210, 220, wherein date codes are printed at the time of production, and wherein time and text data is displayed).
Regarding claim 20, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above.  Rast teaches all the materials as applied above and further teaches that the material properties include the weight (see para. 610, weight of the piece is determined).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rast US 2006/0020469 in view of D’Armancourt et al. US20180079233 (hereinafter D’Armancourt) in further view of Jansson US20190240922 (hereinafter Jansson) in further view of Mann et al. US2012/0010817 (hereinafter Mann).
Regarding claim 21, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above.  However, the combination of Rast, D’Armancourt and Jansson do not expressly or explicitly teaches that the mechanical to digital sensor is an odometer.
Mann teaches an odometer used to measure the length of a cable (see Mann, para. 63 and 80, where the entire length of cable is indicated by the odometer 38).  
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide the system of Rast as modified by D’Armancourt and Jansson with an odometer for the benefit of providing a means for obtaining the length of the cable in a precise and accurate manner.
 Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rast US 2006/0020469 in view of D’Armancourt et al. US20180079233 (hereinafter D’Armancourt) in further view of Jansson US20190240922 (hereinafter Jansson) in further view of Richardson US Patent 7,458,170 
Retarding claim 22, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above.  However, the combination of Rast, D’Armancourt and Jansson do not expressly or explicitly teaches that the mechanical to digital sensor is a rotary encoder.  
Richardson teaches an automatic cord length measuring device comprising a rotary encoder sensor (see abstract, see col. 2, ll. 55 through col. 3, ll. 3; col. 4, ll. 5, “35 rotary encoder”, see Fig. 1, element 35).  
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide the system of Rast as modified by D’Armancourt and Jansson with a rotary encoder sensor as taught by Richardson for the benefit of providing a continuous means for calculating the measured length of an elongated material.  Therefore, the system would be enhanced and the length of an elongated material can be obtained in an accurate and precise manner. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rast US 2006/0020469 in view of D’Armancourt et al. US20180079233 (hereinafter D’Armancourt) in further view of Jansson US20190240922 (hereinafter Jansson) in further view of Tremblay US Patent 4,623,100.
Regarding claim 23, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above.  However, the combination of Rast, D’Armancourt and Jansson do not expressly or explicitly teaches that the mechanical to digital sensor is an absolute position encoder.
Tremblay teaches a spooling machine comprising an absolute position encoder for measuring the length of material (see abstract, see col. 1, ll. 7-20; col. 6, ll. 38-56).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide the system or Rast as modified by D’Armancourt and Jansson with an absolute position encoder as taught by Tremblay for the benefit of providing a means for accurate and precise length measurement of the material that would provide neat end transitions between one layer of material and the other and to maximize the total length of material that can be wounded in a spool (see col. 1, ll. 7-20).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rast US 2006/0020469 in view of D’Armancourt et al. US20180079233 (hereinafter D’Armancourt) in further view of Jansson US20190240922 (hereinafter Jansson) in further view of McBride et al. GB2215467 (hereinafter McBride).
     Regarding claim 24, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above.  However, the combination of Rast, D’Armancourt and Jansson do not expressly or explicitly teaches that the mechanical to digital sensor is a linear variable differential transformer (LVDT). 
McBride teaches a linear variable differential transformer to measure the displacement of a part (see abstract, page 1, ll. 29 through page 2, ll. 31).
Given the teachings of McBride it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide the system of Rast as modified by D’Armancourt and Jansson with a variable differential transformer for the benefit of providing a means that would allow for the displacement of a coiled/wound material to be determined and to provide a suitable inexpensive means that would measure the displacement of coiled/wound material accurately and that would allow to measure the length of material which is unwound.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rast US 2006/0020469 in view of D’Armancourt et al. US20180079233 (hereinafter D’Armancourt) in further view of Jansson US20190240922 (hereinafter Jansson) in further view of Foster US Patent (hereinafter Foster).
  Regarding claim 25, the combination of Rast, D’Armancourt and Jansson teaches all the materials as applied above.  However, the combination of Rast, D’Armancourt and Jansson do not expressly or explicitly teaches that the mechanical to digital sensor is a rotary variable differential transformer (RVDT). 
Foster teaches a rotary variable differential transformer to measure the displacement and amount of material/part being twisted (see abstract; col. 1, ll. 16-24; col. 6, ll. 45 through col. 7, ll. 41; col. 11, ll. 1-31).
Given the teachings of McBride it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide the system of Rast as modified by D’Armancourt and Jansson with a rotary variable differential transformer for the benefit of providing a means that would allow for the displacement of a coiled/wound material to be determined and to provide a more stable means that would measure the displacement of coiled/wound material accurately and that would provide increased sensitivity measurement of the material providing stable output measurements and eliminating system oscillations.

Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. With respect to applicant’s arguments with respect to rejections made to claims 11-25 under 35 USC 112(a), applicant arguments have been fully considered.  The amendments to claims 11-25 have been sufficient to overcome the rejections under 35 USC 112(a) made to claims 11-25.  In view of the amendments filed on 11/06/2020 the rejections made to claims 11-25 under 35 USC 112(a) have been withdrawn.
With respect to rejections made to claims 1-3 and 26-27 under 35 USC 103, applicant argues that Rast does not expressly specify the display displays the length of the remaining coil in real time and further submits that Rast does not teach, disclose or suggest the amended feature and does not render the claimed invention obvious because Rast does not teach a display that refreshes a length of remaining coiled product in real time based upon a thickness of the same (see last two paragraphs of page 12 of the remarks). 
	In response the examiner submits that In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a display that refreshes a length of remaining coiled product in real time based upon a thickness of the same) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Rast and D’Armancourt are analogous art since both references are geared to systems to determine the amount of remaining coiled material.
In this case with respect to claim 1 and 26, as explained above D’Armancourt was brought into the combination as teaching the argued limitation in combination with Rast.  With respect to claims 1 and 26 Rast teaches a system for measuring and identifying a remaining length of coiled material (para. 455-458); calculates the remaining length of coiled material based on material spooled through the measure wheel (see para. 455-458, see para. 457, 462, wherein the controller is configured with programming wherein it can determine the amount of line being played out or wound up).  
However, Rast do not expressly or explicitly teaches calculating the remaining length of coiled material based on (ii) a thickness of the material, and (iii) subtraction of a quantity of material being processed form an original quantity taken from the data block and to display in real time the length of remaining coiled material.
D’Armancourt teaches an apparatus for measuring and identifying a remaining length of coiled material, calculating the remaining length of coiled material based on (i) material spooled through a measure wheel and (ii) a thickness of the material (see D’Armancourt, Figs. 2, 3, 3A, 4, 4A, 6-8; abstract, para. 2, 22-24, 36, 41-42, 47, 54, 75), and  (iii) subtraction of a quantity of material being processed form an original quantity taken from the data block (see abstract, para. 0041-0043, 0053, 0057, 0065-0067 wherein a difference/subtraction of quantity of material is being calculated and the remaining medial length is been determined); and wherein the material can be inventoried or reused on a feeder after working with the material (see D’Armancourt, para 484-0498, 0503, 0523, wherein the amount of remaining material is determined and updated, therefore the material can be inventoried after working with the material).
D’Armancourt further teaches measurements are done in real time (see para. 5-6, wherein the measurement time (t), and instant time (t2) constitute the real time at which the remaining material is being determined) and a display for displaying information regarding printer consumption including e.g. length of remaining material on the ribbon supply spool, length of remaining media in the supply spool and or the amount, length or quantity of material (see para 34-35, 46, wherein the measurements and determination of the material remaining are being done in real time, by determining the material remaining, it is essentially inventorying the material).  
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed given the teachings of D’Armancourt to configure the system of Rast to calculate the remaining length of coiled material based on (ii) a thickness of the material, and (iii) subtraction of a quantity of material being processed form an original quantity taken from the data block and to display in real time the length of remaining coiled material, for the benefit of providing a means to know the amount of material remaining before it is depleted and to alert an user of the amount of material is near depletion in order to allow for the material to be replaced before it runs out of material (see D’Armancourt, para. 3).
Therefore the combination of Rast and D’Armancourt meet the language of the claimed limitations argued by the applicant. 
With respect to applicant’s arguments that the claimed invention contrary to D’Armancourt prior art, allows for both inner and outer diameter to change as the diameter material is fed through the wheel and does not require known manufacturer roll diameters to perform and can calculate remaining length of coiled materials e.g. cardboard roll/spool, without center roll/spool, non-uniform inner diameter, requiring fewer calculations, measurements and computations (see third paragraph of page 14 of the remarks).  
In response the examiner submits that In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., both inner and outer diameter to change as the diameter material is fed through the wheel and does not require known manufacturer roll diameters to perform and can calculate remaining length of coiled materials e.g. cardboard roll/spool, without center roll/spool, non-uniform inner diameter, requiring fewer calculations, measurements and computations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to applicant arguments regarding claim 11, that D’Armancourt et al. and Jansson do not teach any method to stop a roll mid-use, remove rolls, exchange rolls, or replace rolls while retaining an later recalling the remaining length data (or use of barcoding, barcode scanner), see last two paragraphs of page 14 through second paragraph of page 15 of the remarks.  
In response the examiner submits that In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to stop a roll mid-use, remove rolls, exchange rolls, or replace rolls while retaining an later recalling the remaining length data (or use of barcoding, barcode scanner) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claim 11, the amendments to the claims required the new grounds of rejections.  As amended the claims 11-20 are rejected under 35 USC 103  in view of the combination of Rast in view of D’Armancourt and Jansson.  
Regarding claim 11, Rast teaches an apparatus for measuring and identifying a remaining length of coiled material (see para. 455-458), the apparatus comprising: 
a housing (Fig. 70, para. 457 “rotating housing”); 
a linear measuring system secured to the housing (see element 10, fig. 70), linear measuring system including; 
a measure wheel (element 14b, Fig. 70); 
an axle (see para. 457, shaft 11; fig. 70); 
a mechanical to digital sensor (see para. 458, sensor 26, Fig. 70) that generates and counts electric pulses (see para. 450, where the position change generates transient pulse for activating the controller, para. 476 where pulses are provide in response to the motion, therefore the sensor output is used to generate and count electric pulses); 
a tensioner assembly, the tensioner assembly including: 
a pulley wheel rotatably secured to the housing and operatively connected to the measure wheel (element 14a, Fig. 70), and located remote of the mechanical to digital sensor (see Fig. 70, element 14A is remote from element 26, wherein an encoder is disclosed, 0221-0222, in addition para. 265 teaches and encoder and that the motion sensor can be optical, and that the motion detection can be in a separate position, e.g., optical, see para 290; para. 469 further teaches a motion sensor can be e.g. optical,  therefore the sensor is remote); and 
a tensioning arm rotatably secured to the housing (see element 16, Fig. 70); 
a power supply (see para. 459, where power supply from battery 36 is disclosed); 
a computing assembly operatively connected to the measure wheel (see element 28, Fig. 70), the computing assembly including: 
an I/O board (see para. 459, inputs 33); 
a display operatively connected to the computing assembly to display the length of remaining coiled material (see para. 456-457, “semi-static display”) and located remote of the mechanical to digital sensor (see para. 492-493, where the display is external and para. 500 where the display can receive data such as by wireless means for displaying information, therefore it can be connected remotely from the sensor); and a beginning indicia attached to a lead end of the material for identifying parameters of the material (see para. 458, 459-460, wherein numbers are being printed on the reel, alternatively Rast teaches printing material information on a material e.g. tape, see para. 465-468); 
a bar code used as a specific identifier to identify material properties (see para. 262, 264, 266-268; wherein a specific identifier e.g. client number, UPC or other record identifier such a bar code is used); and 
a coiled material that can be inventoried or reused on a feeder after working with the material (see para. 455-458, 00460, 0462, 0599 wherein the amount remaining on the spool is to be displayed, and the amount of line which has been played out is been provided such that the unit will more accurately register the amount of material, therefore the material can be inventoried after working with the material),
wherein the computing assembly (a) receives data from a database (see para. 0267, wherein data is received from database);
(b) calculates a remaining length of coiled material based on spooled material based on (i) material spooled through the measure wheel (see para. 455-458, see para. 457, 462, wherein the controller is configured with programming wherein it can determine the amount of line being played out or wound up).
Rast further teaches a pulley 52 coupled to a rotational sensing element coupled to the controller, (see para. 463, Fig. 70-72), and in another embodiment suggests the use of drive mechanisms to move rotating elements such as rollers comprising a pinion gear/gearbox (see Rast, para 225, pinion gear 258 and 280, Figs. 15-16).   
Given the teachings of Rast, it would have been obvious to use a gearbox/gear pinion for the benefit of providing a driving mechanism that would allow driving a rotating system in order to control the amount of coiled material that is being unwinded from the reel or spool.
However, the computing assembly shown in Fig. 70 of Rast, does not teach the specifics of a video port, a plurality of USB ports; and an Ethernet port.  Rast teaches an embodiment on Figs. 21-22, and 97 a computing systems comprising I/O board, a display located remote of the mechanical to digital sensor (para 65, 285, 288, 404, 467, 556) and further teaches having USB connections (see para. 466).  Although the computing systems of Rast does not teaches the specifics of video port, a plurality of USB ports and Ethernet port examiner takes official notice that computer systems comprises video ports, USB ports and Ethernet ports.  
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide a computing system comprising video port, plurality of USB ports and Ethernet ports and a display remote of the mechanical to digital sensor for the benefit of providing a means for performing computations and data processing in an fast and more efficient manner and to allow data to be inputted, and displayed and allowing for data to be communicated efficiently.
However Rast do not expressly or explicitly teaches a barcode scanner for scanning a barcode identifying material properties (emphasis added); and wherein the computing assembly (b) calculates a remaining length of the coiled material based on (ii) a thickness of the material and (iii) subtraction of a quantity of material being processed from an original quantity taken from the database. 
D’Armancourt teaches an apparatus for measuring and identifying a remaining length of coiled material, calculating the remaining length of coiled material based on (i) material spooled through a measure wheel and (ii) a thickness of the material (see D’Armancourt, Figs. 2, 3, 3A, 4, 4A, 6-8; abstract, para. 2, 22-24, 36, 41-42, 47, 54, 75), and  (iii) subtraction of a quantity of material being processed form an original quantity taken from the data block (see abstract, para. 0041-0043, 0053, 0057, 0065-0067 wherein a difference/subtraction of quantity of material is being calculated and the remaining medial length is been determined); and wherein the material can be inventoried or reused on a feeder after working with the material (see D’Armancourt, para 484-0498, 0503, 0523, wherein the amount of remaining material is determined and updated, therefore the material can be inventoried after working with the material) and further teaches a barcodes or other indicia are been printed (see D’Armancourt et al. para. 0021).  
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed given the teachings of D’Armancourt to configure the system of Rast to calculate the remaining length of coiled material based on (ii) a thickness of the material, and (iii) subtraction of a quantity of material being processed form an original quantity taken from the data block, for the benefit of providing a means to know the amount of material remaining before it is depleted and to alert an user of the amount of material is near depletion in order to allow for the material to be replaced before it runs out of material (see D’Armancourt, para. 3).
However the combination of Rast and D’Armancourt does not expressly or explicitly discloses a barcode scanner for scanning a bar code identifying material properties.  
Examiner contends that the use of barcode scanners for scanning a barcode identifying material properties is well understood routine and conventional activity known in the art and Janson is evidence of the fact.  
Jansson teaches a bar-code reader and barcode to be scanned by the bar-code reader, the bar-code containing data for different materials, wherein the material properties includes the thickness of the material (see para. 29, 39-40).
Therefore given the teachings of Rast and D’Armancourt of a bar code used as a specific identifier to identify material properties (see Rast, para. 262, 264, 266-268; wherein a specific identifier e.g. client number, UPC or other record identifier such a bar code is used) identifiable information of the material; see D’Armancourt et al. para. 0021)  it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide the system of Rast as modified by D’Armancourt with the teachings of Jansson of a barcode identifying material properties, said material properties including at least the thickness of the materials, for the benefit of providing a means that would facilitate the user to easily identifying the material being used and properties, to ensure that the correct material can be used.
Therefore, for the reasons explained above the claims 1-6 and 8-27 stand rejected are unpatentable.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864